Citation Nr: 1456031	
Decision Date: 12/19/14    Archive Date: 12/24/14	

DOCKET NO.  09-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for a back disability.
 
2.  What evaluation is warranted for bilateral hearing loss prior to November 27, 2013?
 
3.  What evaluation is warranted for bilateral hearing loss from November 27, 2013?
 
4.  What evaluation is warranted for posttraumatic stress disorder prior to March 13, 2012?  
 
5.  What evaluation is warranted for posttraumatic stress disorder from March 13, 2012?
 
6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney
 
 
WITNESSES AT HEARING ON APPEAL
 
The Appellant and a friend
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1967 to June 1969, to include combat service in the Republic of Vietnam.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007, December 2007, February 2012, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, as well as a December 2013 rating decision by the Appeals Management Center (AMC) in Washington, D.C.
 
This case was previously before the Board in November 2011, at which time it was remanded for additional development.  Subsequent to that remand, the Board, in a decision of September 2013, denied entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to March 13, 2012.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for bilateral hearing loss and a low back disorder, as well as the question of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder since March 13, 3012.  
 
In December 2013, the AMC granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable evaluation effective from February 26, 2007, the date of receipt of the Veteran's original claim, and a 10 percent evaluation from November 27, 2013, the date of a VA audiometric examination.  
 
In an Order of May 2014, the United States Court of Appeals for Veterans Claims (Court) remanded that part of the Board's September 2013 decision which denied entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to March 13, 2012 for action consistent with a Joint Motion dated that same month.  The case is now, once more, before the Board for appellate review.  
 
Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 
REMAND
 
As regards the Veteran's claimed back disability, the Board notes that, at the time of the aforementioned remand in September 2013, it was noted that, during the course of treatment for an unrelated medical problem in January 1969, the Veteran gave a history of a chronic low backache which had caused some symptoms while in the field.  At the time, the Veteran was noted to have received physical therapy without relief, though he was presently asymptomatic.  Further noted was that, while during the course of the Veteran's appeal, various examiners (who specifically referenced the aforementioned January 1969 entry) offered their opinion that the Veteran's back disability was unrelated to service, none of those opinions appeared to have taken into account the fact that, at the time of the Veteran's May 1969 separation examination, there was once again noted the presence of "back trouble."  

Under the circumstances, it was requested that the Veteran's entire claims folder be forwarded to a VA orthopedic examiner to secure an opinion addressing whether the Veteran's current back disability was at least as likely as not had its origin during, or was in some way the result of, his active military service, to include service in combat.  In rendering this opinion, the examiner was to specifically take into account the fact, at the time of the Veteran's service separation examination in May 1969, there was noted a history of "back trouble."  
 
Pertinent evidence of record is to the effect that the aforementioned review of the file apparently took place in September 2013.  However, an examination of the report resulting from that review shows that the examiner failed to answer the questions posed at the time of the Board's September 2013 remand.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
Turning to the issue of entitlement to an increased evaluation for the Veteran's service-connected bilateral hearing loss, and as noted above, in a rating decision of September 2013, the AMC granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable evaluation effective from February 26, 2007, the date of receipt of the Veteran's original claim, and a 10 percent evaluation from November 27, 2013, the date of a VA audiometric examination.  However, a review of the record discloses that, while the Veteran has now filed a Notice of Disagreement with the ratings assigned, he has yet to be furnished a Statement of the Case.  Accordingly, further development is required prior to a final adjudication of the Veteran's claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
As regards the issue of entitlement to a total disability rating based upon individual unemployability, the Board notes that, in mid to late 2014, subsequent to the Board's September 2013 decision and remand, the Veteran, through his attorney, for the first time filed a claim for that benefit.  The issue of the Veteran's entitlement to a total disability rating based upon individual unemployability is "inextricably intertwined" with the other issues currently before the Board.  However, the AOJ has not yet adjudicated the issue of entitlement to a total disability rating based upon individual unemployability.  Accordingly, that issue will be addressed as part of the current remand.  
 
Finally, as regards the Veteran's potential entitlement to increased evaluations for service-connected posttraumatic stress disorder, at the time of the aforementioned Joint Motion in May 2014, it was found that, while the Board, at the time of its September 2013 decision, discussed some of the Veteran's symptoms, it failed to provide a factual conclusion as to his level of impairment, as well as an adequate analysis regarding the frequency, severity, and duration of his symptoms, with particular emphasis on how those symptoms affected his ability to function from an occupational and social standpoint.  For example, it was noted that in discussing an October 2009 VA examination, the Board focused upon the symptomatology which the Veteran did not have, as opposed to the symptomatology which he did have.  Moreover, while the Board acknowledged that the Veteran had requested to work nights in order that he would not have to be around as many people, the parties to the joint motion found that the Board failed to address this fact in its analysis of the Veteran's occupational functioning.  
 
On review of the record it would appear that, in addition to the Veteran's service-connected posttraumatic stress disorder, he suffers from other currently nonservice-connected psychiatric disabilities, including a generalized anxiety disorder, major depression, and a panic disorder with agoraphobia.  At the time of a VA psychiatric examination in March 2012, it was noted that the Veteran suffered from occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Further noted was that, while the Veteran's medical records suggested that there had been some increase in psychiatric symptomatology since his retirement, the most recent psychiatric record dated in early March 2012 noted that the Veteran was "enjoying retirement," an impression which the appellant in no way expressed or gave evidence of.  Significantly, the Veteran's "enjoyment" of his retirement is a conclusion with which a private psychologist is in disagreement.  (See October 2014 report of Jason E. Cooper, Ph.D. received by VA in November 2014.)  Moreover, while at the time of the aforementioned March 2012 examination, the Veteran's appearance was striking for being unkempt, with hair that was uncombed, a soiled shirt, and a beard which had not been shaved for approximately one and one-half years, according to the evaluating psychologist, the disparity between the Veteran's presentation at the time of examination and his presentation in the most recent mental status examinations was "noteworthy."  

More specifically, in early March 2012, less than two weeks prior to the date of the VA examination, the Veteran was described as "pleasant and cooperative, appropriately groomed, and evidencing appropriate affect, with intact cognitive function and an absence of psychotic features, a description markedly disparate from the exceptionally aberrant behavioral presentation of the Veteran at the time of the March 2012 examination.  In the opinion of the evaluating psychologist, the Veteran exhibited significant over reporting of symptoms, with the result that the current nature and severity of his mental health condition was unclear.  

Significantly, in October 2014 Dr. Cooper took issue with the examiner's conclusion, feeling that it unduly influenced the opinion of a subsequent VA examiner in October 2013.  Moreover, Dr. Cooper was of the opinion that VA examiners appear to have had difficulty rectifying the seemingly contradictory information presented to them, namely, that the Veteran had maintained his employment without incident until his retirement, even though his treatment providers were persistent in their opinion that he was "totally and permanently disabled from working."  According to Dr. Cooper the answer to this dilemma appeared to lie within the nature of the Veteran's work.  Moreover specifically, according to the Veteran, his work as a "switchman" with a telephone company was neither challenging nor demanding.  In fact, according to the Veteran, he was frequently able to watch television at work, and to work alone, or in relative isolation at night for many years.  Accordingly, Dr. Cooper suggested that the "protective factors" of the Veteran's rather sheltered work environment contributed to his ability to remain employed until retirement.  Moreover, Dr. Cooper suggested that without the protective factors of his work environment, the Veteran would have been unable to secure or follow a substantially gainful occupation as a result of his posttraumatic stress disorder symptomatology since at least 2007.  
 
In light of the aforementioned, and, in particular, given the ambiguity surrounding the severity of the Veteran's posttraumatic stress disorder symptomatology, and given a December 2014 VA examiner's finding that the appellant's PTSD caused only mild occupational and social impairment, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:  
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2014 the date of the Veteran's most recent VA psychiatric examination, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his attorney should be informed of any such problem.  
 
2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed back disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.58, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the orthopedic examination, the orthopedic examiner must offer an opinion addressing whether any diagnosed back disability at least as likely as not had its origin during, or is in some way the result of, his active military service, to include his service in combat.  In rendering this opinion, the examining physician must specifically take into account the fact that, at the time of the Veteran's service separation examination in May 1969, there was noted a history of "back trouble."  
 
A complete, well-reasoned rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the orthopedic examiner must specify in his report that the VBMS file has been reviewed.  
 
3.  The Veteran's entire VBMS electronic claims file should then be furnished to a VA psychiatrist who has not heretofore seen or examined the Veteran.  Following a review of the Veteran's entire electronic claims file, and, in particular, all psychiatric evidence extending from February 26, 2007 up to the present, the examiner must provide a retrospective opinion regarding the "frequency, severity, and duration" of the Veteran's posttraumatic stress disorder symptomatology, to include the appellant's potential entitlement to "staged" ratings for that disability during the period in question.  More specifically, the examiner should offer an opinion as to whether, for the period in question, the Veteran's posttraumatic stress disorder symptomatology was productive of "occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment, with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  In so doing, and to the extent possible, the examiner must attempt to describe symptomatology due solely to the Veteran's service-connected posttraumatic stress disorder, as opposed to his nonservice-connected generalized anxiety disorder, major depression, and/or panic disorder with agoraphobia. The examiner must address the October 2014 opinion offered by Dr. Cooper, and explain any variance with the opinion offered by that private reviewing psychologist.
 
Once again, a complete, well-reasoned rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the psychiatric examiner must specify in his report that the VBMS electronic file has been reviewed.  
 
4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in the VBMS electronic file.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  
 
5.  The AOJ must then issue the Veteran a Statement of the Case addressing the issue of entitlement to an increased rating for service-connected bilateral hearing loss.
 
6.  The AOJ should then readjudicate the claims of entitlement to service connection for a back disorder, and entitlement to increased ratings for a bilateral hearing loss and PTSD.  It must also initially adjudicate the issue of entitlement to a total disability rating based upon individual unemployability.  Should any benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since the July 2012 issuance of a statement of the case.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
 
 

	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

